DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks

This Office action is considered fully responsive to the amendments filed October 26, 2022.
The previous objection to the Drawings is withdrawn in light of Applicant’s remarks.
The previous objections to the claims are withdrawn in light of Applicant’s amendments.
The previous U.S.C. 101 rejection is withdrawn in light of Applicant’s amendment
The previous U.S.C. 112 rejections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.
Applicant  argues Hessler does not teach “first signaling on an initial bandwidth part (IBWP) for initial access” (page 15, Remarks).
Examiner respectfully disagrees.  The term “first” is an arbitrary number assigned to the “signaling,”  hence any signaling reads on “first signaling,” such as the signal of Hessler at fig. 4, step 413.  The terms “for initial access” is met by Hessler as para. 0198, which describes the entire method of fig. 4, states “At block 413, the method 400 may include transmitting or receiving a signal on the one or more first sub-carriers in the first frequency spectrum having the first sub-carrier spacing based on the first transmitter or receiver configuration.”  This is the first temporal, i.e. initial, reception of a signal on the one or more first sub-carriers in the first frequency spectrum.  Hence, it is the first time the aforementioned one or more first sub-carriers are accessed for a signal reception, i.e. for initial access.  
	Applicant argues "overlapping with" is not the same as "synchronized with", and the portion of Hessler does not otherwise disclose that the first frequency spectrum is "synchronized" with the second frequency spectrum, and that Hessler does not disclose “received synchronization signaling” (pages 15-16, Remarks).
	Examiner respectfully disagrees.  Examiner’s mapping of Hessler’s first and second frequency spectrums overlapping to mean they are synchronized is consistent with a broadest reasonable interpretation in light of the instant specification.  For example, the instant specification page 7, lines 15-16, mentions “the SSS may occupy the same bandwidth (in frequency domain) as PSS and/or SI or PBCH signaling, e.g. the synchonisation bandwidth.”  As para. 0212 of Hessler discloses “one or more signals transmitted on the one or more second sub-carrier in the second frequency spectrum…first and second frequency spectrums overlap,” these one or more signals are “sychronisation signaling” as claimed.
	Examiner maintains the prior art rejections to the dependent claims.  See the Claim Rejections sections for details.
Claim Objections
Claim 5 is objected to because of the following informalities:  “and/or” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0324603 A1 to Hessler et al. (“Hessler”).
As to claim 1, Hessler discloses a method of operating a receiving radio node  in a wireless communication network (fig. 4, 401, radio node in wireless communication system; para. 0211-0212, eNB), the method comprising receiving first signaling on an initial bandwidth part (IBWP) for initial access utilising a subcarrier spacing (fig. 4, 413, receive a signal on the one or more first sub-carriers in the first frequency spectrum (i.e. IBWP) based on the first receiver configuration, 405, determine a first receiver configuration …having a first sub-carrier spacing), the subcarrier spacing being based on at least one of a signaling characteristic of received synchronisation signaling and information carried in the received synchronisation signaling  (fig. 4, 405, a first sub-carrier spacing based on the channel information measurement; para. 0212, receiving channel information (i.e. signaling characteristic) [para. 0028, channel information measurement may be a CSI measurement on a CSI-MR]…based on one or more signals transmitted on the one or more second sub-carriers in the second frequency spectrum…first and second frequency spectrums overlap (i.e. are synchronized, hence the channel information received is a synchronization signaling)).
As to claim 2, Hessler discloses a radio node  for a wireless communication network  (fig. 4, 401, radio node in wireless communication system; para. 0211-0212, eNB), the receiving radio node comprising processing circuitry configured to: receive first signaling on an initial bandwidth part (IBWP) for initial access utilising a subcarrier spacing (fig. 4, 413, receive a signal on the one or more first sub-carriers in the first frequency spectrum based on the first receiver configuration, 405, determine a first receiver configuration …having a first sub-carrier spacing), the subcarrier spacing being based on at least one of a signaling characteristic of received synchronisation signaling and/or and information carried in the received synchronisation signaling (fig. 4, 405, a first sub-carrier spacing based on the channel information measurement; para. 0212, receiving channel information (i.e. signaling characteristic) [para. 0028, channel information measurement may be a CSI measurement on a CSI-MR]…based on one or more signals transmitted on the one or more second sub-carriers in the second frequency spectrum…first and second frequency spectrums overlap (i.e. are synchronized, hence the channel information received is a synchronization signaling)).

As to claim 3, Hessler discloses a method of operating a transmitting radio node  in a wireless communication network (para. 0211-0212, UE in a wireless communication system), the method comprising configuring a receiving radio node  with a subcarrier spacing of an initial bandwidth part (IBWP) for initial access for reception of first signaling  (para. 0211-0212, fig. 4, 413, eNB receives a signal from UE on the one or more first sub-carriers in the first frequency spectrum based on the first receiver configuration, 405, determine a first receiver configuration …having a first sub-carrier spacing), the configuring being based on at least one of a signaling characteristic of received synchronisation signaling and information carried in the received synchronisation signaling  (fig. 4, 405, a first sub-carrier spacing based on the channel information measurement; para. 0212, receiving channel information (i.e. signaling characteristic) [para. 0028, channel information measurement may be a CSI measurement on a CSI-MR]…based on one or more signals transmitted on the one or more second sub-carriers in the second frequency spectrum…first and second frequency spectrums overlap (i.e. are synchronized, hence the channel information received is a synchronization signaling)).
As to claim 4, Hessler discloses transmitting radio node for a wireless communication network  (para. 0211-0212, UE in a wireless communication system), the transmitting radio node comprising processing circuitry being configured to: configure a receiving radio node with a subcarrier spacing of an initial bandwidth part (IBWP) for initial access for reception of first signaling  (para. 0211-0212, fig. 4, 413, eNB receives a signal from UE on the one or more first sub-carriers in the first frequency spectrum based on the first receiver configuration, 405, determine a first receiver configuration …having a first sub-carrier spacing), the configuring being based on at least one of a signaling characteristic of received synchronisation signaling and information carried in the  received synchronisation signaling (fig. 4, 405, a first sub-carrier spacing based on the channel information measurement; para. 0212, receiving channel information (i.e. signaling characteristic) [para. 0028, channel information measurement may be a CSI measurement on a CSI-MR]…based on one or more signals transmitted on the one or more second sub-carriers in the second frequency spectrum…first and second frequency spectrums overlap (i.e. are synchronized, hence the channel information received is a synchronization signaling)).
As to claim 10, Hessler discloses a non-transitory computer storage medium storing an executable computer program comprising instructions configured to cause processing circuitry to at least one of control and perform a method of operating a receiving radio node in a wireless communication network (fig. 4, 401, radio node in wireless communication system; para. 0211-0212, eNB; para. 0199-0200, processor 501 may be configured as any sequential state machine operative to execute machine instructions stored as machine-readable computer programs in the memory, such as one or more hardware-implemented state machines (e.g., in discrete logic, FPGA, ASIC, etc.); programmable logic together with appropriate firmware; one or more stored-program, general-purpose processors, such as a microprocessor or Digital Signal Processor (DSP), together with appropriate software; or any combination of the above), the method comprising: receiving first signaling on an initial bandwidth part (IBWP) for initial access utilising a subcarrier spacing (para. 0211-0212, fig. 4, 413, eNB receives a signal from UE on the one or more first sub-carriers in the first frequency spectrum based on the first receiver configuration, 405, determine a first receiver configuration …having a first sub-carrier spacing), the subcarrier spacing being based on at least one of a signaling characteristic of received synchronisation signaling and information carried in the received synchronisation signaling  (fig. 4, 405, a first sub-carrier spacing based on the channel information measurement; para. 0212, receiving channel information (i.e. signaling characteristic) [para. 0028, channel information measurement may be a CSI measurement on a CSI-MR]…based on one or more signals transmitted on the one or more second sub-carriers in the second frequency spectrum…first and second frequency spectrums overlap (i.e. are synchronized, hence the channel information received is a synchronization signaling)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0324603 A1 to Hessler et al. (“Hessler”) in view of CN 102291199 A to GAO [Examiner cites from attached English translation].
As to claim 5, Hessler does not expressly disclose the method according to claim 1, wherein the signaling characteristic is at least one of a transmission frequency of the synchronisation signaling and a subcarrier spacing of the synchronisation signaling.
GAO discloses the terminal feedback of channel state information (i.e. as in Hessler) to the base station, further comprising: broadband content information corresponding to each frequency section, i.e. a transmission frequency, or each frequency space [para. 0100, the frequency space size is 5 MHz, then the determined frequency space number is 4, included in each of frequency bands of the subband number is 14/4 * 1 = 4, i.e. frequency space reads on subcarrier spacing] corresponding to the broadband content information in a codebook label (para. 0093).  Further, OFDM receiver obtains synchronization of time and frequency (para. 0004), i.e. this pertains to synchronization.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feedback of GAO into the invention of Hessler. The suggestion/motivation would have been to improve the feedback efficiency and accuracy of the channel state information and saves channel resource (GAO, para. 0049).  Including the feedback of GAO into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of GAO.
As to claim 12, Hessler does not expressly disclose the radio node according to claim 2, wherein the signaling characteristic is at least one of a transmission frequency of the synchronisation signaling and a subcarrier spacing of the synchronisation signaling.
GAO discloses the terminal feedback of channel state information (i.e. as in Hessler) to the base station, further comprising: broadband content information corresponding to each frequency section, i.e. a transmission frequency, or each frequency space [para. 0100, the frequency space size is 5 MHz, then the determined frequency space number is 4, included in each of frequency bands of the subband number is 14/4 * 1 = 4, i.e. frequency space reads on subcarrier spacing] corresponding to the broadband content information in a codebook label (para. 0093).  Further, OFDM receiver obtains synchronization of time and frequency (para. 0004), i.e. this pertains to synchronization.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feedback of GAO into the invention of Hessler. The suggestion/motivation would have been to improve the feedback efficiency and accuracy of the channel state information and saves channel resource (GAO, para. 0049).  Including the feedback of GAO into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of GAO.
As to claim 17, Hessler does not expressly disclose the method according to claim 3, wherein the signaling characteristic is at least one of a transmission frequency of the synchronisation signaling and a subcarrier spacing of the synchronisation signaling.
GAO discloses the terminal feedback of channel state information (i.e. as in Hessler) to the base station, further comprising: broadband content information corresponding to each frequency section, i.e. a transmission frequency, or each frequency space [para. 0100, the frequency space size is 5 MHz, then the determined frequency space number is 4, included in each of frequency bands of the subband number is 14/4 * 1 = 4, i.e. frequency space reads on subcarrier spacing] corresponding to the broadband content information in a codebook label (para. 0093).  Further, OFDM receiver obtains synchronization of time and frequency (para. 0004), i.e. this pertains to synchronization.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feedback of GAO into the invention of Hessler. The suggestion/motivation would have been to improve the feedback efficiency and accuracy of the channel state information and saves channel resource (GAO, para. 0049).  Including the feedback of GAO into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of GAO.
Claims 6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0324603 A1 to Hessler et al. (“Hessler”) in view of U.S. Publication No. 2020/0127879 A1 to YOKOMAKURA et al. (“Yokomakura”).
As to claim 6, Hessler does not expressly disclose the method according to claim 1, wherein the information carried in received synchronisation signaling is carried in a Master Information Block of a Physical Broadcast Channel (PBCH).
	Yokomakura discloses the cell-specific CSI-RS (i.e. as in Hessler) may be signaled with the MIB included in the PBCH (para. 0129).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the CSI-RS of Yokomakura into the invention of Hessler. The suggestion/motivation would have been that a base station apparatus and a terminal apparatus can efficiently communicate with each other (Yokomakura, para. 0017).  Including the CSI-RS of Yokomakura into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yokomakura.
As to claim 13, Hessler does not expressly disclose the radio node according to claim 2, wherein the information carried in received synchronisation signaling is carried in a Master Information Block of a Physical Broadcast Channel (PBCH).
	Yokomakura discloses the cell-specific CSI-RS (i.e. as in Hessler) may be signaled with the MIB included in the PBCH (para. 0129).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the CSI-RS of Yokomakura into the invention of Hessler. The suggestion/motivation would have been that a base station apparatus and a terminal apparatus can efficiently communicate with each other (Yokomakura, para. 0017).  Including the CSI-RS of Yokomakura into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yokomakura.
As to claim 18, Hessler does not expressly disclose the method according to claim 3, wherein the information carried in received synchronisation signaling is carried in a Master Information Block of a Physical Broadcast Channel (PBCH).
	Yokomakura discloses the cell-specific CSI-RS (i.e. as in Hessler) may be signaled with the MIB included in the PBCH (para. 0129).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the CSI-RS of Yokomakura into the invention of Hessler. The suggestion/motivation would have been that a base station apparatus and a terminal apparatus can efficiently communicate with each other (Yokomakura, para. 0017).  Including the CSI-RS of Yokomakura into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yokomakura.
Claims 7, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0324603 A1 to Hessler et al. (“Hessler”) in view of U.S. Publication No. 2022/0070824 A1 to Chen et al. (“Chen”).
As to claim 7, Hessler does not expressly disclose method according to one of the precoding claims claim 1, wherein the subcarrier spacing of the IBWP is one of a set of subcarrier spacings, the set comprising  at least one of: elements corresponding to 480kHz and 960Khz of subcarrier spacing; at least 3 elements corresponding to different subcarrier spacings, elements corresponding to 240kHz, 480kHz, and 960kHz, elements corresponding to 120kHz, 480kHz, and 960kHz; and elements corresponding to 120kHz, 240kHz, 480kHz and 960kHz.
	Chen discloses the SCS for high frequency band (i.e. IBWP) could be 240 kilohertz (KHz), 480 KHz, and 960 KHz. For a millisecond, there could be one slot in the millisecond (ms) for 15 KHz SCS. However, there could be 16 slots in 1 ms for 240 KHz SCS (para. 0094).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the SCS of Chen into the invention of Hessler. The suggestion/motivation would have been to have a method used by a user equipment (UE) to communicate to a base station through a multiple transmission and reception point (M-TRP) in an unlicensed band and a UE using the same method (Chen, para. 0002).  Including the SCS of Chen  into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
As to claim 14, Hessler does not expressly disclose the radio node according to claim 2, wherein the subcarrier spacing of the IBWP is one of a set of subcarrier spacings, the set comprising at least one of: elements corresponding to 480kHz and 960Khz of subcarrier spacing; at least 3 elements corresponding to different subcarrier spacings, and/or elements corresponding to 240kHz, 480kHz, and 960kHz; elements corresponding to 120kHz, 480kHz, and 960kHz; and elements corresponding to 120kHz, 240kHz, 480kHz and 960kHz.
	Chen discloses the SCS for high frequency band (i.e. IBWP) could be 240 kilohertz (KHz), 480 KHz, and 960 KHz. For a millisecond, there could be one slot in the millisecond (ms) for 15 KHz SCS. However, there could be 16 slots in 1 ms for 240 KHz SCS (para. 0094).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the SCS of Chen into the invention of Hessler. The suggestion/motivation would have been to have a method used by a user equipment (UE) to communicate to a base station through a multiple transmission and reception point (M-TRP) in an unlicensed band and a UE using the same method (Chen, para. 0002).  Including the SCS of Chen  into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
As to claim 19, Hessler does not expressly disclose the method according to claim 3, wherein the subcarrier spacing of the IBWP is one of a set of subcarrier spacings, the set comprising at least one of: elements corresponding to 480kHz and 960Khz of subcarrier spacing; at least 3 elements corresponding to different subcarrier spacings, and/or elements corresponding to 240kHz, 480kHz, and 960kHz; elements corresponding to 120kHz, 480kHz, and 960kHz; and elements corresponding to 120kHz, 240kHz, 480kHz and 960kHz.
	Chen discloses the SCS for high frequency band (i.e. IBWP) could be 240 kilohertz (KHz), 480 KHz, and 960 KHz. For a millisecond, there could be one slot in the millisecond (ms) for 15 KHz SCS. However, there could be 16 slots in 1 ms for 240 KHz SCS (para. 0094).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the SCS of Chen into the invention of Hessler. The suggestion/motivation would have been to have a method used by a user equipment (UE) to communicate to a base station through a multiple transmission and reception point (M-TRP) in an unlicensed band and a UE using the same method (Chen, para. 0002).  Including the SCS of Chen  into the invention of Hessler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Allowable Subject Matter
Claims 8-9, 15-16, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463